Citation Nr: 0705938	
Decision Date: 03/01/07    Archive Date: 03/13/07	

DOCKET NO.  05-28 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for adenoid cystic cancer, 
with metastasis, claimed as due to herbicide (Agent Orange) 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1967 to 
February 1970.  He served in the Republic of Vietnam from 
June 1968 to June 1969, and was awarded the Bronze Star 
Medal, among others, for such service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The veteran's motion to advance his 
case on the Board's docket was granted in October 2006.  The 
case must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The veteran's claim for service connection for adenoid cystic 
cancer has been denied because it is not shown to have been 
incurred during or to a compensable degree within one year 
after active military service.  It has also been denied 
because the specific adenoid cystic cancer is not a type of 
cancer which may be presumed by law and regulation to be 
related to herbicide exposure.

In May 2005, a private physician (MS), a professor and 
chairman at the Cleveland Clinic Foundation Head and Neck 
Institute wrote a three sentence statement in which he opined 
that the veteran's unusual adenoid cystic cancer was 
associated with Agent Orange exposure.  In consideration of 
this brief statement, the RO continued to deny the veteran's 
claim on the basis that the statement provided no clinical 
reasons and bases in support of the conclusion.  Service 
connection for cancer attributable to herbicide exposure may 
always be proven not only by the presumptive provisions under 
VA laws and regulations, but also may be proven through 
clinical evidence relating a particular disease to a 
particular exposure.  VCAA is applicable to this claim and 
provides that VA will make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Under the circumstances presented in this appeal, the Board 
finds that it is necessary that VA attempt to assist the 
veteran in substantiating his claim by going back to Dr. MS 
and asking him to provide any competent clinical evidence he 
may have in support of his May 2005 conclusory statement that 
the veteran's unusual tumor has an association with Agent 
Orange exposure.  

For this reason, the case is REMANDED to the RO for the 
following action:  

1.  The RO should post a Xerox copy of 
Dr. MS's May 2005 statement to this 
doctor, with a cover letter requesting 
that he provide any and all available 
medical evidence or other clinical 
reasons and bases that he may have in 
support of his previous opinion that 
there is some association between the 
veteran's adenoid cystic cancer and 
herbicide exposure during his service in 
Vietnam.  The doctor should be informed 
that VA and the National Academy of 
Sciences (NAS) conduct a review of the 
scientific evidence concerning the 
association between exposure to 
herbicides in Vietnam and multiple 
diseases for the purpose of periodically 
amending the laws and regulations 
regarding diseases which may be presumed 
to be related to herbicide exposure.  
These reviews are generally conducted 
every two years and are published in the 
Federal Register.  The Board has reviewed 
these periodic publications in the 
Federal Register and has found no mention 
of adenoid cystic cancer.  The fact that 
adenoid cystic cancer is a very rare type 
of cancer that can exist in many 
different body sites (though most often 
in areas of the head and neck, and in 
particular the salivary glands) does not 
of itself seem to provide any rational 
basis for assuming that its manifestation 
in the veteran's tongue makes it causally 
related to herbicide exposure.  Dr. MS 
must be requested to provide whatever 
information or clinical evidence he may 
have in support of his previous 
conclusory statement.  The response must 
be added to the claims folder.  

2.  After completing the above 
development, the RO should again address 
the claim pending appeal.  If the 
decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

